                IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


Wayne Antonio Joyner,
       Petitioner,

V.                                                          I:17cvl473(AJT/IDD)

Harold W.Clarke,
       Respondent.

                                  MEMORANDUM OPINION


       Wayne Antonio Joyner, a Virginia inmate proceeding pro se, has filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C.§ 2254, challenging his conviction of numerous offenses

following ajury trial in the Circuit Court ofthe City ofNorfolk. The matter comes before the

Court on a Motion to Dismiss the petition filed by the respondent, to which petitioner has filed

his opposition. For the reasons which follow, the Motion to Dismiss will be granted, and the

petition will be dismissed, with prejudice.

                                         I. Background

       On January 5,2015, Joyner was convicted of malicious wounding,armed burglary,

conspiracy to commit armed burglary, two counts ofrobbery, two counts ofabduction with intent

to extort money,and six counts of use ofa firearm in the commission of a felony. Case Nos.

CRl30002780-00 through -02,-04 and -05; CR13004006-00 through -03,-07 through -10.

Resp. Ex. 1. He was sentenced to 104 years' imprisonment with 46 years suspended. Resp. Ex.

A.


       The charges against Joyner stemmed from a home invasion robbery that occurred on June

7,2013 at the apartment of Cheharri Eddins and Keshawn Saunders in Norfolk. In the early

morning hours Saunders heard a loud noise and a masked man kicked in the bedroom door. Resp.
